12/01/2020




            IN THE SUPREME COURT OF THE STATE OF MONTANA
                     SUPREME COURT CAUSE NO. DA 20-0190




STATE OF MONTANA,

       Plaintiff and Appellee,

       v.                                    ORDER GRANTING MOTION
                                                 FOR EXTENSION
CHERYL HREN and
JEFFRY NELSON,

       Defendants and Appellants.




      Pursuant to authority granted under Mont.R.App.P. 26(1), the Appellants are

given an extension of time until December 15, 2020, to prepare, file, and serve the

Appellants’ opening brief.

      IT IS HEREBY ORDERED AND THIS DOES ORDER:

      That Appellee shall have an additional fifteen (15) days from November 30,

2020, in which to file the Opening Brief in the above-captioned matter.

      DATED this _______ day of November, 2020.


      ____________________________________


                                                                        Electronically signed by:
                                         1                                    Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            December 1 2020